DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 8/23/21. Claims 1, 13-14, and 17 have been amended, claim 12 has been cancelled, and no new claims have been added. Thus, claims 1-11 and 13-20 are presently pending in this application. 
Claims 1-11 and 13-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not explicitly disclose the specific structure and function in claims 1 and 13. Such that an apparatus, comprising: a pressure regulator fluidly coupled to an inlet region and an outlet region and a variable area orifice disposed between the outlet region and an outlet opening of the apparatus; wherein the variable area orifice has a flow area through which the gas flows, wherein the flow area is disposed between a movable element and a surface of the variable area orifice, and wherein at least one of the surface or the movable element has a curved shape in a flow direction of gas through the variable area orifice, and the flow area is configured to change linearly based on the curved shape in response to a translation of the movable element relative to the surface.
The closest prior art of record, Eriksson (2004/0149949), does not specifically disclose the claimed structure as presented in claims 1 and 13. 

However, Eriksson fails to disclose that at least one of the surface or the movable element has a curved shape in a flow direction of gas through the variable area orifice and to modify Eriksson would be improper hindsight.
Therefore, claims 1-11 and 13-20 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785